UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL LASHAWN BURT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cr-00163-F-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Miguel      Lashawn     Burt          pled        guilty,    without      a   plea

agreement,          to   possession     of       a       firearm    and    ammunition        by   a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2012).       The district court sentenced him to a within-Guidelines

sentence of 105 months’ imprisonment.                               Burt appeals, arguing

that     the        district    court        erred          in     applying       a    two-level

obstruction of justice enhancement, pursuant to U.S. Sentencing

Guidelines Manual § 3C1.1 (2013).                        Finding no error, we affirm.

               Section 3C1.1 of the Guidelines instructs a district

court to increase a defendant’s offense level by two levels if

“the defendant willfully obstructed or impeded, or attempted to

obstruct or impede, the administration of justice” relating to

the offense of conviction, related conduct, or a closely related

offense.           USSG § 3C1.1. Obstructive conduct within the meaning

of   §   3C1.1       includes     “threatening,             intimidating,         or   otherwise

unlawfully          influencing    a   .     .       .    witness.”       Id.,    cmt.   n.4(A).

Whether a defendant obstructed justice under this Guideline is a

factual question reviewed for clear error.                                 United States v.

Kiulin, 360 F.3d 456, 460 (4th Cir. 2004).                             The Government must

show     by    a    preponderance      of    the          evidence    that       the   defendant

obstructed justice and it may rely on hearsay testimony to meet

its burden of proof.              United States v. Puckett, 61 F.3d 1092,

1095 (4th Cir. 1995).

                                                 2
            Burt robbed a victim at gunpoint, a crime captured on

a video camera.       The victim’s girlfriend reported the crime, but

in doing so falsely stated that she was present at the robbery.

The victim later explained that he did not report the crime

himself because he feared for his life.                  Both the victim and his

girlfriend told an agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATFE”) that Burt threatened to kill

them.    When officers tried to contact the victim’s girlfriend in

the weeks following the robbery, several family members reported

that she had left the state because Burt threatened to kill her

and her baby if she cooperated with police.                        We conclude that

the     district    court    did    not        clearly    err   in    imposing      the

obstruction of justice enhancement.                Cf. id. at 1095 (finding no

clear    error     where   court   found       witness’    claim     that    defendant

threatened her credible despite her earlier false grand jury

testimony).

            Accordingly, we affirm Burt’s sentence.                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials       before    this    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3